Citation Nr: 0816697	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for chronic urticaria.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to August 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
dated in November 2004 which in part granted service 
connection and awarded a noncompensable rating for 
hypertension and a September 2005 rating decision which 
denied service connection for chronic urticaria and a nervous 
disorder

The veteran's nervous disorder and chronic urticaria claims 
are addressed in the remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension has not been productive of 
diastolic pressure predominantly 100 or more, systolic 
pressure of 160 or more, or a history of diastolic pressure 
predominantly 100 requiring continuous medication for 
control.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The veteran's hypertension has been rated noncompensable 
under Diagnostic Code 710, which pertains to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  DC 7101 provides for a 10 percent rating 
where diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or where an 
individual has a history of diastolic pressure that is 
predominantly 100 or more which requires continuous 
medication for control.  A 20 percent rating may be assigned 
with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling and 
a maximum 60 percent rating is warranted for diastolic 
pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101 (2007).

VA medical records dated from October 2003 to January 2006 
show that the veteran's blood pressure ranged from 87/54 to 
156/77 and is controlled by Lisinopril.  His blood pressure 
reading in October 2003 was 127/77.  Blood pressure readings 
in November 2003 were 131/67 and 128/76.  From January 2004 
to April 2004, the blood pressure readings were 127/63, 
106/63, 139/70, 130/78, 104/60, and 100/60.  From June 2004 
to October 2004, the blood pressure readings were 87/54, 
126/60, 100/69, and 110/80.  In October 2005, the blood 
pressure reading was 127/76.  The most recent blood pressure 
readings of record in January 2006 were 136/86 and 127/76.

As the above blood pressure readings show, the veteran's 
diastolic pressure has not been shown to be predominantly 100 
or more.  Further, the systolic pressure has not been shown 
to be 160 or more.  Further, although the veteran takes 
medication to treat his hypertension, a minimum 10 percent 
evaluation is not warranted because, as the RO pointed out, 
the evidence does not show that the veteran has a history of 
diastolic pressure predominantly 100 requiring continuous 
medication for control.  As such, the preponderance of the 
evidence is against entitlement to a compensable evaluation.  

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
hypertension.  Neither does the record reflect marked 
interference with his employment solely due to his service-
connected disability.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.


ORDER

Entitlement to a compensable evaluation for hypertension is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran claims that he has a nervous disorder that is 
related to his service.  He was afforded a VA mental 
disorders examination in June 2005.  The veteran reported 
that he broke out in hives during service in 1978, the 
etiology of which was unknown.  After a mental status 
examination, his condition was diagnosed as adjustment 
disorder with mixed anxiety and chronic depressed mood, 
polysubstance abuse in remission.  The examiner reported that 
the service medical records showed that he suffered from 
hives during service and opined that hives can be induced by 
high levels of anxiety.  She stated that he had significant 
medical problems during service, primarily atypical chest 
pain and hypertension that might have likely caused him a 
great deal of anxiety.  She opined that he was suffering from 
an anxiety disorder, but that his service medical records did 
not reflect a history of psychiatric treatment.  The examiner 
recommended that a medical evaluation be conducted to 
determine the etiology of the veteran's skin disorder.  She 
further opined that if no known etiology was found, that his 
breakouts were caused by a high level of anxiety which began 
in service.  While the veteran was afforded a VA examination, 
it is unclear upon what, if any, objective findings in the 
service medical records the examiner's opinion is based.  
Thus, the Board finds that another VA examination is needed 
to fully and fairly evaluate the veteran's claim.

Finally, the veteran claims that he has a skin disorder that 
is related to his service.  The service medical records show 
that he was treated for questionable dermatitis in January 
1980.  In May 1980, he was treated for a rash and the 
assessment was rule out psychiatric reaction.  He had 
recurrent hives in August 1980.  In August 1981, he was 
treated for a body rash which was assessed as a chronic 
recurring allergic skin rash.  Records dated in 1982 show a 
diagnosis of chronic urticaria.  He was evaluated for 
allergies in September 1983 and treated for chronic 
intermittent urticaria.  Additional records shows an 
assessment of perennial allergic rhinitis; seasonal 
exacerbation; and idiopathic, chronic urticaria.  In March 
1987, he presented for emergency treatment with complaints of 
persistent urticaria which was assessed as urticaria and 
rosea.

The veteran underwent a VA skin diseases examination in 
August 2005.  His condition was diagnosed as chronic 
urticaria, resolved at this time on medial therapy.  The 
examiner opined that there was no documented objective 
evidence in the medical record to support associated symptoms 
of chronic urticaria.  She noted that the service medical 
records showed several episodes of urticaria of an uncertain 
etiology and opined that she could not say without resort to 
speculation whether the veteran's condition was due to 
allergy, conversion, or other psychiatric conditions.  
Because it is unclear to the Board in this case whether the 
veteran's skin disorder was incurred or aggravated by his 
service, the Board finds that a remand for an examination and 
etiological opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any psychiatric disability.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  A 
rationale for the opinion must be provided 
and the examiner should specifically 
reconcile the opinion with the June 2005 
VA opinion and any other opinions of 
record.  In doing so, the examiner must 
comment on the veteran's report of the 
history of his psychiatric symptoms.  
Specifically, the examiner should provide 
the following information:

    a). Diagnose any current psychiatric 
disability.

b). If the veteran has a current 
psychiatric disability, is it as likely 
as not (50 percent probability or 
greater) that it was incurred or 
aggravated as a result of the veteran's 
service?

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any skin disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  A 
rationale for the opinion must be provided 
and the examiner should specifically 
reconcile the opinion with the August 2005 
VA opinion and any other opinions of 
record.  In doing so, the examiner must 
comment on the veteran's report of the 
history of his skin problems.  
Specifically, the examiner should provide 
the following information:

    a). Diagnose any current skin 
disability.

b). If the veteran has a current skin 
disability, is it as likely as not (50 
percent probability or greater) that it 
was incurred or aggravated as a result 
of the veteran's service?

3.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


